 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD'the recurrence of similar unlawful conduct by the Respondent in the future. Int,order, therefore, to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices, and thereby minimize industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, the Trial Examiner recommends that the Respondent Local 135 cease and'desist from in any manner infringing upon the rights guaranteed in Section 7 ofthe Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Marsh Foodliners, Inc., Yorktown, Indiana, is engaged in commerce within:the meaning of Section 2 (6) and (7) of the Act, and its operations meet the stand-ards set up by the Board for asserting jurisdiction over it.2.The Respondent, Chauffeurs, Teamsters, Warehousemen and Helpers LocalUnion No. 135, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. of L., is a labor organization with-in the meaning of Sections 2 (5) and 8 (b) of the Act, and is engaged in doing busi-ness and in promoting and protecting the interests of its employee members.3.Respondent Local 135 has engaged in conduct violative of Section 8 (b) (4)(A) and (B) of the Act by having induced and encouraged the employees of Roll-ing Mills, Inc., Strohm Warehouse and Cartage Company, and of other employers,to engage in strikes or concerted refusals in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on goods, articles,materials, or commodities of Marsh, or to perform services for their employers inconnection therewith, the object of the Respondent's conduct hereinabove describedbeing to force or require Foodliners to recognize or bargain with Local 369 as thecollective-bargaining representative of Foodliners' employees although Local 369Ehas not been certified as the representative of such employees in accordance withthe provisions of Section 9 of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.Local 369 has not engaged in any unfair practices within the meaning of theAct as alleged in the complaint.[Recommendations omitted from publication.]Millwright Local Union No. 2484 and H. B.Clem,Financial Sec-retary,UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFLandHarold Lisenby.Case No. '39-CB 95.Oc-tober 05, 1955DECISION AND ORDEROn June 29,1955, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in any unfair labor practices and recom-mending that the complaint be dismissed in its entirety, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings made by the Trial Examiner at,the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the,-exceptions and brief, and the entire record in the114 NLRB No. 106. MILLWRIGHT LOCAL UNION NO. 2484657case, and finds merit in some of the General Counsel's exceptions. TheBoard adopts the findings, conclusions, and recommendations of theTrial Examiner, only to the extent that they are consistent with thefindings below.1.We agree with the Trial Examiner that the evidence adduced bythe General Counsel is not sufficient to establish the existence of a dis-criminatory hiring arrangement between the Respondent Union andthe Company.We also note that no evidence was presented to sub-stantiate the complaint allegation that the Respondents threatenedthe Charging Party with reprisals if he continued to work for the Com-pany without prior referral or clearance by the Respondent Union.We shall therefore dismiss the complaint as to these allegations..2.We do not agree with the Trial Examiner's finding that theRespondents did not violate the Act by causing the discharge ofHarold Lisenby, the Charging Party.There is no substantial disagreement as to the facts.The Union'sbylaws explicitly provide that every member must receive a referralslip from the Union's business agent before going to work, that thestewards must demand and examine the referral slips of all memberscoming to work on the job, that foremen and stewards are to see thatthe Union's trade rules are upheld, that stewards must inform fore-men of infractions of the trade rules and bylaws, and that stewardsare duty bound to take necessary action if the foremen fail to correctsuch infractions.Both Steward Turner and Foreman D. B. Lisenby,a member of the Respondent Union, testified that they endeavored tocomply fully with all the provisions of the Respondent Union's by-laws and trade rules.Over a period of several weeks before August 4,1954, Foreman D. B.Lisenby had made efforts to induce the Company's superintendent,Botts, to hire his brother Harold and had tried to persuade BusinessAgent Clem to issue a referral slip to Harold. Since July 22 or 23,Botts had been willing to hire Harold, but D. B. Lisenby drew his at-tention to the fact that a referral from the Union was necessary beforeHarold could get on the job. This referral was steadfastly refusedby Clem. On August 4, 1954, Botts decided to hire Harold, notwith-standing Clem's refusal to issue the referral slip.'When Harold re-ported on the job, Steward Turner asked him if he had a referral slip.Harold replied in the negative.Turner then said that he could notwork with Harold. Foreman D. B. Lisenby intervened and persuadedTurner to telephone Clem to see if the latter would issue a referralslip to Harold.Clem again refused to issue the slip.ThereuponTurner told Foreman Lisenby that Harold could not work with himwithout-a referral slip.Turner then reported what had occurred tothree other millwrights on the job and told them that he could not 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork with' Harold Lisenby because he did not have a referral slip.When Superintendent Botts was informed of these occurrences, heordered Harold Lisenby's discharge.The Trial Examiner found that Union Steward Turner's refusal towork with Harold Lisenby because the latter did not have a referralslip from the Union precipitated his discharge, and that FinancialSecretary Clem's refusal to issue such referral slip to Harold Lisenbywas a contributory factor to the discharge.The Trial Examiner con-cluded, however, that these facts did not establish that the Respond-ents had caused the Company to discriminate against Harold Lisenbywithin the meaning of Section 8 (b) (2) of the Act, upon the groundthat Turner had merely acted in the exercise of his individual rightsin refusing to work with a fellow employee, and that, in the absence ofa discriminatory hiring arrangement with the Company, Clem was notobligated to issue a referral slip to the Charging Party.We do notagree with this conclusion.It was Steward Turner's responsibility as representative of the Re-spondent Union to enforce the Union's trade rules, including the rulebarring from the job any employee who had not obtained a job referralslip from the business agent of the Union.He had been informed at aunion meeting previous to the events in question that under the law ofthe State of Texas a steward could not "pull his men off a job," butthat he could state that he would not work with any employee who didnot have a proper referral slip. It is significant that Turner was nottold that a rule limiting employment to union members who obtainedreferral slips was unlawful and that it should no longer be enforced.Instead he seems to have been instructed that the rule should be en-forced by a declaration in one form of words rather than in another.It is also pertinent in determining whether Turner acted in his indi-vidual capacity or as agent of the Union that he immediately com-municated his intention not to work with Harold Lisenby to fellowunion members. Coming from the steward, this could only have beeninterpreted by the union members as an instruction to stop work ifHarold Lisenby continued on the job. Superintendent Botts correctlyinterpreted Steward Turner's statement for he immediately orderedthe discharge of Harold. The only reasonable and realistic construc-tion to be placed on Turner's conduct was that, with the approval and-encouragement of Respondent Clem, and in his capacity of steward andagent of the Respondent Union, he was threatening the Company witha strike unless the Respondent Union's trade rules"were adhered to and-Harold Lisenby was removed from his job because he had not obtaineda job referral slip from Respondent Clem.We so find.We also find,that by causing the Company to discharge Harold Lisenby in violation MILLWRIGHT LOCAL' UNION -NO. 2484'659of Section 8 (a)" (3) of the Act, the Respondents violated 8 (b) (2)and (1) (A) thereof.,3.The activities of the Respondents set forth in section 2, above,occurring in connection with the operations of the Company describedin section I of the Intermediate Report, have a close, intimate, and sub-'stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the Respondents engaged in certain unfair laborpractices within the meaning of Section 8 (b) (2) and 8 (b) (1) (A)of the Act, we shall order them to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.We shall order the Respondent Union to make Harold Lisenby wholefor anylossof pay suffered by him as,the result of the Union's unlaw-ful conduct, by paying to him a sum of money equal to the amount hewould normally have earned as wages from the date of the discrimina-tion, August 4,1954, until he would have been, or will be ,2 laid off absentthe unfair labor practices. In computing the amount of back pay dueto the Charging Party for this period, the customary formula of theBoard set forth in F.W. Woolworth Company,90 NLRB 289, shall befollowed.As the Trial Examiner did not find that the RespondentUnion had discriminated against the Charging Party, the period fromthe date of the Intermediate Report to the date of the Order hereinshall, in accordance with our usual practice, be excluded in computingthe amount of back pay due him.3We shall further provide that theUnion may terminate its liability for further accrual of back pay to theCharging Party by notifying the Company that it has no objection tohis reinstatement and by formally requesting his reinstatement in theevent that'the Magnolia project is still in progress.The Union shallnot thereafter be liable for any back pay accruing after 5 days fromthe giving of such notice.4Upon the basis of the foregoing findings of fact, 'and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Lummus Company is engaged in commerce within the mean-ing of Section 2 (6) of the Act.1Member Murdock,contrary to his colleagues,does not believe that the evidence issufficient to warrant the conclusion that Steward Turner acted in other than his individualcapacity.He would,therefore,adopt the Trial Examiner's recommendation to dismissthe complaint in its entirety.2 The record is not clear whether the Magnolia job from which Harold Lisenby wasdischarged,still continues.s Utah Construction Co.,95 NLRB 196..Pinkerton'sNational Detective Agency, Inc.,90 NLRB 205.387644-56-vol.114-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Millwright Local Union No. 2484, United Brotherhood of Car-penters and Joiners of America, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.At all times material herein the Respondent, H. B. Clem, was anagent of:the Respondent Union within the meaning of Sections 2 (13)and 8 (b) of the Act.4.By causing the aforementioned Company to discriminate againstthe Charging Party in violation of Section 8 (a) (3) of the Act, theRespondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (b) (2) of the Act.5.By the aforementioned acts, the Respondents have restrained andcoerced employees of the Company in the exercise of the rights guaran-teed in Section 7 of the Act, and have thereby engaged in and are en-gaging in unfair labor practices within the meaning of Section 8 (b)(1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.7.The Respondents have not violated the Act by maintaining or en-forcing an unlawful hiring understanding, practice, or agreementwith The Lummus Company. Nor have the Respondents, in violationof the Act, threatened reprisals to Harold Lisenby if he persisted incontinuing his employment at the aforementioned Company withoutprior referral or clearance by the Respondents.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Millwright Local UnionNo. 2484, United Brotherhood of Carpenters and Joiners of America,AFL, its officers, agents, successors, and, assigns, and H. B. Clem,financial secretary of said Local, shall :1.Cease and desist from :(a)Causing or attempting to cause The Lummus Company todiscriminate against Harold Lisenby, or any other employee or pro-spective employee, in violation of Section 8 (a) (3) of the Act.. -(b) In any other manner restraining or coercing employees or'pro-spective employees of The Lummus Company in the exercise of therights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : MILLWRIGHT LOCAL UNION NO. 2484661{a)Post at the Respondent Union's main office and union hall atOrange, Texas, copies of the notice attached hereto and marked "Ap-pendix A."-'Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being duly signed bythe Respondent Union's representative and by Respondent Clem, beposted by the Respondents immediately upon the receipt thereof, andmaintained by them for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members are cus-tomarily posted.Reasonable steps shall be taken by, the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.(b)'Mail to the Regional Director for the Sixteenth Region signedcopies of said notice for posting, the Company willing, at the Magnoliaproject (if still in progress), where notices to employees are custom-arily posted.Such notices are to be posted and maintained for aperiod of sixty (60) consecutive days after receipt by the Company.Copies of the notice, to be furnished by the Regional Director for theSixteenth Region, shall, after being duly signed by an official repre-sentative of the Respondent Union, be forthwith returned to theRegional Director for said posting.(c)Notify, in writing, The Lummus Company and Harold Lisenbythat they have no objection to the employment of Harold Lisenby bythe Company, and that they formally request his reinstatement, if theMagnolia job is still in progress.3.In addition, the 'Respondent Union shall take the followingaffirmative action which the Board finds will effectuate the policies ofthe Act.Make whole Harold Lisenby for any loss of pay he may have suf-fered as a result of the discrimination against him in the manner setforth in the section entitled "The Remedy."4.The Respondents shall notify . the Regional Director for theSixteenth Region in writing, within ten (10) days from the date ofthis Order, what steps they have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is,dis-missed, insofar as it alleges that the Respondent maintained and en-forced a hiring understanding, practice, or agreement with TheLummus Company, not authorized by Section 8 (a) (3) of the Act,and threatened reprisals to Harold Lisenby if he persisted in continu-ing his employment at The Lummus Company without prior referralor clearance by the Respondents.s In the eventthat this Orderisenforced by a decree of a United States Court 'ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thevoids "Pursuant to a Decree.of the United States Court of. Appeals,'Enfoi cing an Order " 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ATo ALL MEMBERS OF MILLWRIGHT LOCAL UNION No. 2484, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, ANDTO ALLEMPLOYEES AND PROSPECTIVE EMPLOYEES OF THE LUMMUSCOMPANYPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:,WE WILL NOT cause or attempt to cause The Lummus Companyto discriminate against Harold Lisenby, or any other employee orprospective employee, in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor prospective employees of The Lummus Companyin the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.WE WILL notify, in writing, The Lummus Company and HaroldLisenby that we have no objection to the employment of HaroldLisenby by the Company and that we formally request his rein-statement, if the Magnolia job is still in progress.WE, the undersigned Union, WILL MAKE whole Harold Lisenbyfor any loss of pay he may have sufferedas a resultof thediscrimi-nation against him.MILLWRIGHT LOCAL UNION No. 2484, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)(Signed)-------------------------------------(H. B. CL1:uT,Fsnancial Secretary)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge filed by Harold Lisenby,an individual, theGeneral Counsel of the National Labor Relations Board1by the Regional Directorfor the Sixteenth Region(Fort Worth,Texas), on May 3, 1955, issued a complaint1 The term General Counsel as used herein includes the attorney representing theGeneral Counsel at the hearing;the National Labor Relations Board is referred to asthe Board. MILLWRIGHT LOCAL'UNIONNO. 2484663against- Millwright Local Union No. 2484, United Brotherhood -of Carpenters andJoiners of America, -AFL, herein referred to as the Union, and H. B. Clem, financialsecretary of the Union(both are referred to 'collectively as the Respondents),allegingthat theRespondents had engaged in and were engaging in unfair laborpractices within the meaning of Section8 (b) (1) (A)and (2)and Section 2(6) and (7). of the National Labor Relations Act, as amended, 61 Stat. 136,65 Stat. 601, herein called the Act.Copies of "the charges, complaint, and noticeof hearing were served upon the parties to the proceeding.With respect to unfair labor practices,the complaint alleges in substance thatfrom on or about August 4, 1954, the Union through -its representatives and agents,including Clem, and in violation of the Act: (1) Has threatened Harold Lisenbywith reprisals if he'continued to work for The Lummus Company; (2) attemptedto cause and caused his discharge by the Company because he lacked prior referralor clearance by the Union; and (3) since August 4,-1954, the Union in violation oftheAct has been a party to an understanding, practice, or agreement with TheLummus Company requiring that all millwright employees on a project at Beaumont,Texas, have membership in, or clearance, approval, or referral by, the Union as acondition of employment.The Respondents,in their answer, dated May 11, 1955,admit certain jurisdictionalallegations,but deny the commission of any unfair labor practices.Pursuant to notice a hearing was held at Orange,Texas, before the duly designatedTrial Examiner?All parties 'were represented at the hearing and were affordedfull opportunity to be heard and to examine and cross-examine witnesses.At the close of the General Counsel's case-in-chief, the Respondents moved todismiss as to certain allegations in the complaint and also on the basis of a generalfailure of proof.Thesemotions were denied.At theconclusion of the presenta-tion of all the evidence, these motions were renewed.Decision was reserved andthey are disposed of by the finding and conclusions which follow.Opportunitywas then afforded for the presentation of oral argument,but counsel waived oralargument.Opportunity was also afforded for the filing of briefs and/or proposedfindings of fact or conclusions of law, or both.A brief was received from theGeneral Counsel.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe LummusCompany is a Delaware corporation having its principal office andplace of businessat New York, New York.Branch offices are located at Chicago,Illinois, and Houston,Texas.The Companyisnow and has been at all times here relevant engaged in theengineering,construction,fabrication,and erection of plants and installations ofmultistate petroleum and chemical industries. In the past 12-month period, whichperiod is representative of all times material hereto,the Company purchased steelplates and piping and nonferrous materials used in construction of refineries andchemical plants,which materials were valued in excess of $1,000,000,of whichmore than 90 percent was shipped in interstate commerce between the several Statesof the United States.During the same period,the value of the services of theCompany in the construction of refineries and chemical plants outside the State ofNew York wereexcess of $1,000,000.The alleged unfair labor practices occurred in connection with certain construc-tion work performedby the Company forthe Magnolia Petroleum Company at itsplant at Beaumont,Texas.ThisCompany has beenheld by theBoard to beengaged in commerce within the meaningof the Act .3The LummusCompany2 Simultaneously with the issuance of the complaint herein, the Regional Directorissued an order consolidating this case with 2 other cases involving the same Respondents,but a different company(Cases Nos 39-CB-96 and 39-CB-101) and setting the 3 casesfor hearing on the same date.At the hearing, the General Counsel requested that theinstant case be tried, separately and that there be a separate transcript.This applicationwas granted without objection.Case No. 39-CB-101 was later dismissed on his motion.Under these circumstances,the TrialExaminer now severs these cases and is issuingseparate reports on the complaint herein and the complaint in Case No. 39-CB-96.3 98 NLRB 1217. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDhas also been found to be subject to the jurisdiction of the Board.4The TrialExaminer,finds that The LummusCompany at all times here relevant was and isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDMillwright Local Union No. 2484, United Brotherhood of Carpentersand Joinersof America; affiliated with the American Federation of Labor,isa labor organiza-tion within the meaning of the Act.III.THE'ALLEGED UNFAIR LABOR PRACTICESA.Millwright hiring practices at the CompanyA. F. Botts was superintendent of the Magnolia project for The Lummus Companyduring the period relevant here.He did all the hiring of millwrights.Their numbervaried from 1 to 8.D. B. Lisenby was the millwright foreman.Lisenby first learned of a possible opening as foreman at the construction projectabout the beginning of March 1954 from H. B. Clem, financial secretary and businessagent of the-Union.At Clem's suggestion he went to see Botts, but the latter toldhim there was no opening at that time. In mid-March, Clem summoned Lisenby tothe offices of the Union, told him he wanted him to report to the project the nextmorning, and gave him a referral slip.Clem also introduced Lisenby to a Mr. Grogan,and told Grogan that Lisenby would be his foreman. Lisenby also asked for and re-ceived a referral slip for a brother, R. D. Lisenby.The next day Lisenby and twoother applicants were hired by Botts.Lisenby testified that during the period of his employment, from mid-March untilAugust 27, 1954, all millwrights employed on the project were members of the Unionand that one of the millwrights served as union steward and collected union referralslips from new millwrights and checked union work cards of all the millwrights fromtime to time.He further testified that all new millwrights were taken to the stewardbefore they were put to work. Lisenby himself was a member of the Union andtestified that he followed the bylaws and trade rules of the Union while employed bythe CompanyThe bylaws and trade rules of the Union contain detailed provisions concerning theobligations of members, stewards, and foremen at job sites.The more pertinent ofthese provisions are as follows:12.The Foremen shall be in possession of the current quarterly working cardand have the current month paid up at all times.13. It is the duty of the foreman to direct each member to the steward beforeallowing said member to start to work, for the purpose of having the member'sworking card and referral slip checked before the member is eligible to work onhis job.20. It shall be the duty of all Foremen, as well as the Steward, to see that theMillwrights trade rules are upheld, violators being subject to a fine.30.Any member reporting on any job for work must find the steward on thatjob and present his working card to him before assuming his duties.Failure todo so will constitute an offense and the member shall be fined not less than $1.00.38.All members must have current quarterly working card to work on job.The steward shall demand and examine the working cards and referral slips of allmembers coming to work on his job, and shall return referral slips to BusinessAgent each week-end.Every member violating the above paragraph shall befined$10.00.39. If a member fails to have his current quarterly working card and is knownby other members on the job to have same he shall be allowed to work that day.He shall be required to show his quarterly working card to the steward beforegoing to work for the following day. Failure to comply with the above membershall not be permitted to go to work.40. Every member must receive a referral slip from the Business Agent beforegoing to work on any job. Any member violating this.paragraph,shall.be fined$10.00 after due examination by the Executive Committee.41.Any member soliciting or visiting any job thirty minutes before theregular schedule working hours of the job unless given permission by the BusinessAgent or Executive Committee shall be fined $10.00 after due examination by theExecutive Committee.4 101 NLRB1628;Consolidated Western Steel Corporation,et al.,108 NLRB 1041. MILLWRIGHT LOCAL UNION NO. 248466553. It is the duty of the Stewards to inform their Foreman of any and allinfractions of these Trade Rules and By-Laws, and give the Foremen the op-portunity to correct these infractions before the Business Representative or theLocal Union is notified. Should the Foremen then fail to act promptly andeffectively, the Stewards shall be duty bound to proceed to take the necessaryaction.56.Any member applying for a Maintenance or Operational job, must getpermission from the Local Union before going to work.A letter must be givento the Recording-Secretary, stating the wage, hours to be worked, over-timerate, etc., at the time the member asks for permission.Lisenby maintained that the provisions of the bylaws, including referral by theUnion had been followed in every case except that of his brother, Harold Lisenby,who was hired as an apprentice.R. M. Turner, who had been millwright steward on the job for approximately 2months prior to August 4, 1954, testified that as steward he checked the dues cards ofallmillwrights to make sure that they were not delinquent and that he would notwork with any man who was not in good standing. He also testified that each manwho was hired turned in a referral slip signed by Clem to the steward and, during histenure as steward, Turner always returned them to Clem.While he was steward allmillwrights hired had referral slips except Harold Lisenby, whose case is discussed inthe next section of this report.B. The termination of the employment of Harold LisenbyA few weeks prior to August 4, 1954, D. B. Lisenby spoke to Superintendent Bottswith reference to the employment of his brother, Harold, as an apprentice millwright.Botts told D. B. Lisenby that an apprentice could be employed for every 5 craftsmenand that there were fewer than 5 millwrights then on the staff.However, on August 4,Botts did interview and hire Harold Lisenby.D. B. Lisenby testified that the provisionfor referral by the Union was not followed in the case of Harold Lisenby who wasa union member.Lisenby explained to Botts, prior to the hiring of Harold Lisenby,that he had been trying to have Clem give a referral to the latter but Clem had refusedto do so maintaining that the Company had not requested his referral.Harold Lisenbytestified he had also made 2 or 3 fruitless attempts.Nevertheless, Botts did proceedwith the hiring of Harold Lisenby.Harold Lisenby reported for work on the morning of August 4 and was hired byBotts.He was given a badge and taken to a shop used by the millwrights.While hewas waiting for instructions R. M. Turner, a millwright and the union steward on thejob, came in and asked him whether he had a referral slip.According to HaroldLisenby, when he told Turner that he did not have a slip, Turner asked him if heknew whether he could go to work without one and if he did not know that he neededone to go to work. Lisenby replied that he did not know that.D. B. Lisenby thenentered the room.D. B. Lisenby testified that Turner reported to him that Harold Lisenby did nothave a referral slip and could not work without one.D. B. Lisenby replied thatthe Company had already hired Harold and he did not see why the latter could notkeep -vyorking.Turner then said he would telephone Clem. In a few minutes, Turnerreturned and said, according to D. B. Lisenby, that Harold Lisenby could not workwithout a referral because Clem had instructed him to take all millwrights off thejob if Harold went to work.D. B. Lisenby then asked Turner to send Harold offthe job, but Turner refused and reiterated his instructions from Clem.D. B. Lisenby then left and told Botts that Turner had said Harold Lisenby couldnot work without a referral.Botts said that Harold should be dismissed, but agreedwith the suggestion of D. B. Lisenby that action be deferred until Harold made an-other attempt to secure a referral from Clem.Harold made an attempt to secure areferral, but was refused by Clem who again told him he did not have a call fromthe Company for his services.Botts, although vague on details, stated that he ordered the discharge of HaroldLisenby after either D. B. or the steward reported that the men refused to workwith Harold.D. B. Lisenby testified that he himself had telephoned Clem between July 26 andAugust 4 and asked for the referral of Harold, but Clem had told him he had not hada call for Harold from the Company.He also testified that Clem had told him aftera union meeting in July that he would not give Harold a referral. 666DECISIONSLABOR RELATIONS BOARD'Turner's version of, what occurred on August 4, 1954, differed substantially fromthat of D. B. Lisenby.He testified that he had asked Harold Lisenby whether hehad a referral slip and when the latter said he- did not have one, told him that hecould not work with him.:When D. B. Lisenby entered the shop Turner told him thatHarold did not have a referral slip.D. B. replied that he did not think Harold neededone.The rest of the conversation, according to Turner, was as follows:He said he did not know that the boy had tohave one.I guesshe ought tohave known because he made the motion on the floor.-I asked him, "Well, what do you want me to do with him?"He said, "I don't want you to do anything with him."I said, "What do you want me to do about it?"He said, "Do you want to send him in?"I said, "I can't send him home." I didn't bring him out there.We talked about it a little while and so, he asked me to call Mr. -Clem and'see if he would give him a referral slip. So, I went to call Mr. Clem and askedhim if he would give him a referral slip.He-said,"No, tell him he doesn't havea call."-,I said, "That is all I want to know." I told D. B. Lisenby he could not workwith me without a referral slip. So, he asked me again, "Well, do you want tosend him in?" or "Do you want to send him home?"I said, "No, I can't send him home because I didn't bring him but I don't haveto work with him."Turner then retuirned to' work':'A short 'time later, according to his version D. B.told him :{it ;was -taken care of."He denied stating that Harold Lisenby could notwork without- a referral slip or that he would pull every man off the job if Haroldcontinued to work.He asserted he told Harold that he had to have a referral slipshowing that. he had "cleared" the hall and was a member in good standing forhim, Turner, to work with him.He further testified that after his conversation withthe Lisenbys he reported what had occurred to the three other millwrights on thejob and told them he could not work with Harold Lisenby since he did not have areferral slip.He also stated he , had instructions, from his Union that he couldnot "pull" a man off a job, but could refuse to work with an employee.The, Trial Examiner found -Turner a straightforward witness who gave a clearand cogent description of what occurred.The Trial Examiner credits his version.Contentions of the Parties; ConclusionsThe General Counsel contends that the evidence establishes the existence of adiscriminatory hiring arrangement between the Company and the Union.Hestressesthe following undisputed points:1.All millwrights on the job were members of the Union.2:All millwrights presented referral slips to the union steward who returned themto the Union.3.Both the foreman, D. B. Lisenby, and the steward tried to follow the provisionsof'the bylaws of the Union on the job.-4.Harold Lisenby, the only millwright employee on the job without a referralslip, wasdischarged..-Itmust be kept in mind that the Company is not a party respondent to these pro-ceedings.Any issue as to, its maintenance of a discriminatory hiring practice solelyas a matter of company policy is not involved in this proceeding nor is there in-volved any issue as to assistance furnished the Union by the Company through theactivities of D. B. Lisenby or any other supervisor.D. B. Lisenby was both a foreman and a union member. Under the bylaws of theUnion, which Lisenby tried to follow, a foreman was under a duty to try to enforceunion policies on the job.The General Counsel points out that under such circum-stancesdiscriminatory hiring practices enforced by a foreman may bind a union.5However, it is very clear that D. B. Lisenby had no control over hiring.Whateverassistancehe rendered the Union occurred after' men had been hired.Superintendent'Bottshad full charge of hiring for the Company.Thereis littledirect evidence linking him with. a discriminatory hiring arrangement.Thus, ac-cording to D. B. Lisenby, when he first went to the company premises,Botts askede Grove,shepherdWilson & Eruge, Inc.,109 NLRB209, 215. 667him -whether he was lookingfoi work. - Lisenby was not hired on this occasion (butwas hired later.With regard to the. hiring of Harold _Lisenby, D. B. Lisenbytestified that he first spoke with Botts' about the hiring of Harold on July 22 or23.According to D. B. Lisenby the conversation was as follows. 'I asked Mr. Botts; "Will you' do me a' favor?",and he askedme,. "Whatfavor?"I asked him to put Harold-out thereas a millwright apprentice,and he saidthat he would.He asked meto tell him tocome to thegate.I explainedtoMr. Bottshe wasn'ta union member and supposeI get him fixed upwith the union firstand bringhim out, and he said, "Well and good.",The day before- Harold was hired, D. B. Lisenby had anotherconversation .withBotts inwhich, according to his testimony, 'he explained that he had not been ableto obtain a referral from Clem who claimed that there had been no request forHarold's referral.Botts replied, "I told you, to tell him to come to the gate about9:00 or 9:30." . These' incidents hardly tend to establish Botts' adherence to a dis-criminatory referral system.SI..,-,I< ,Turning now to the Union's role in thehirings,D., B. Lisenbtestified that onthe occasions he went,to^ the project; he went' after receiving notice' fiom Clem thatthere were job openings and that he should report.Clem gave, him a referral slipwhich he later gave to the steward at the job.Others also received referrals fromClem and were sent to the job.There is testimony that all millwrights on the- jobwere union members and all had referrals.certainly, is animportantfactor to be considered, it does not in and of itself establish a discrimina-tory hiring arrangement between the Union and the Company.6Although the factorspointed out by, the General Counsel are suspicious,, they also areconsonantwith, ac-tivities of a union not violative of the Act.What direct evidence there .is as to thehiring policies of'the'Company tends to negative the existence of an agreement.TheTrial Examiner concludes that it has not been established that the Union has beena.party to an understanding, practice, or agreement` with The Lummus Company. re-quiring that all millwright employees at its Beaumont, Texas, project have mem-bership in, or clearance, approval, or referral by, the Union.It is clear that the refusal of R. M. Turner, the union steward, to work with HaroldLisenby because the latter did not have a referral from the Union precipitated hisdischarge.However, the Act does not prevent an individual employee, takingthe position Turner did.Concerted activity to prevent hiring of employees be-cause of their membership or nonmembershipin a union is a differentsituation?Turner was a union representative on the job:: This did, .not deprive him'of hisrights under the Act to take individual action on his own behalf.,A'contributing factor to Harold Lisenby's discharge was the refusal of Clem toissue a' referral to Harold Lisenby.Clem maintained that' he had, not receivedany request to refer Lisenby to the job.. In the, absence of:proof-of.a-discrimina-tory hiring arrangement, there was no obligation on' the Union under the 'Act toaccede to the requests of the Lisenbys that a referral be issued to Harold.TheTrial Examiner;, therefore;,, concludes that; it. has, not been established that the, Re-spondents'"caused" the Companyto 'discriminate'against'Harold.' Lisenby' withinthe meaningof Section 8 (b) (2) of the Acts'CONCLUSIONS OF LAW.1.The Lummus Companyis engagedin commerce within themeaning of Sec-tion2.Millwright Local Union No: 2484, United Brotherhood of Carpenters andJoiners of.America, AFL, isa labor organizationwithin themeaning of Section2 (5) of the Act. ,.'3.The Respondents have not engaged in unfair labor practices within the mean-ing of Section 8 (b) (1) (A) and (b) (2) of the Act..[Recommcndation's omitted from publication.]E Bechtel Corporation,108 NLRB 1070.7 Bechtel Corporation,supra.8Local No63,Unated Brotherhood of Carpenters and Joiners, et al,106 NLRB 231, 232.